In a proceeding for the judicial settlement of the account of the executors of a decedent’s estate, the appeal is from an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated April 20,1984, which granted the objectant’s motion pursuant to CPLR 3101 (subd [a], par [4]) and CPLR 3107 to direct a nonparty witness to appear at the Surrogate’s Court for an examination before trial.
Order affirmed with costs, payable by appellant.
The showing by objectant’s counsel that he needed the witness’ pretrial deposition in order to prepare fully for trial suffices as a “special circumstance” pursuant to CPLR 3101 (subd [a], par [4]) (see Wiseman v American Motors Sales Corp., 103 AD2d 230; Gersten v New York Hosp., 81 AD2d 632; Kelly v Shafiroff, 80 AD2d 601). Accordingly, the Surrogate’s Court properly exercised its discretion in granting the objectant’s motion and directing the nonparty witness to appear for an examination before trial. Mangano, J. P., Gibbons, O’Connor and Lawrence, JJ., concur.